department of the treasury i n t e r n al r e v e n u e s e r v i c e washington d c date cc tege eoeg et2 dmparkinson genin-138228-04 uil office_of_chief_counsel number info release date --------------------------------- -------------------------------------- --------------------------- ------------------------------- dear --- - --------- this is in response to your request for a letter_ruling concerning the common_paymaster provisions of the internal_revenue_code the code as a preliminary matter apart from the procedure for issuing a formal opinion as described in revproc_2004_1 2004_1_irb_1 the internal_revenue_service is not able to provide binding legal advice to particular taxpayers in the absence of a request for formal guidance we are only able to provide general information accordingly in response to your request we have reviewed the facts provided and set forth below general information which we hope will be helpful to you you indicated that you and your brother own one hundred percent of two separate subchapter_s_corporations from the facts you provided we assume that both you and your brother are concurrently employed by both corporations both corporations use a payroll service provider to comply with their obligations to withhold and pay employment_taxes you inquired as to whether the service would permit the payroll service provider to act as common_paymaster for the two corporations owned by you and you brother the federal_insurance_contributions_act fica imposes a tax on the income of every individual that equals a percentage of wages received by the individual see code sec_3101 fica also imposes an excise_tax on each employer with respect to having individuals in his employ that is equal to a specified percentage of wages paid_by the employer see code sec_3111 the definition of wages in code sec_3121 excludes that portion of remuneration for employment paid_by an employer to an individual that exceeds the contribution_and_benefit_base or wage_base as determined under section of the social_security act the federal_unemployment_tax_act futa like fica also imposes an excise_tax on an employer with respect to having individuals in his employ that is a specified percentage of wages paid_by the employer see code sec_3301 futa also contains a wage_base under the common_paymaster provisions of the code if an individual performs services as an employee for two or more related corporations and one of those corporations disburses all of the compensation to that individual then liability for taxes under the fica and the futa is computed as if the common_paymaster were the only employer paying the compensation it disburses see code sec_3121 and employment_tax regulations regulations sec_31_3121_s_-1 the effect of the common_paymaster provisions is that related corporations pay no more fica or futa taxes than if the corporations were only one employer even though the employee is actually employed by several separate corporations and the employee’s compensation reflects service performed for the several corporations thus a related group of corporations with a common_paymaster is treated as a single corporation and is not required to pay the taxes that would otherwise be due because the worker is an employee of several corporations in order for two or more corporations to use the common_paymaster provisions certain specific requirements must be satisfied the internal_revenue_service does not have the discretion to allow corporations which do not meet these requirements to use the common_paymaster provisions these requirements are that an individual must be concurrently employed by two or more corporations one of those corporations must disburse all of the compensation to that individual and all of the corporations must be related corporations under regulation sec_31_3121_s_-1 corporations are considered related if they satisfy any one of the following four tests during a calendar_quarter i ii iii iv the corporations are members of a controlled_group_of_corporations as defined in code sec_1563 or would be members if sec_1563 and b did not apply and if the phrase more than were substituted for the phrase at least percent wherever it appears in sec_1563 in the case of a corporation that does not issue stock either fifty percent or more of the members of one’s corporation’s board_of directors or other governing body are members of the other corporation’s board_of directors or other governing body or the holders of fifty percent or more of the voting power to select such members are concurrently the holders of fifty percent or more of that power with respect to the other corporation fifty percent or more of one corporation’s officers are concurrently officers of the other corporation thirty percent or more of one corporation’s employees are concurrently employees of the other corporation if the common_paymaster provisions are not applicable each employer for whom services are preformed is required to withhold the employee share of fica and pay the employer share of fica up to the contribution_and_benefit_base as determined under section of the social_security act similarly each employer is required to pay futa up to the futa wage_base department of the treasury - internal_revenue_service form rev code sec_6413 contains special rules applicable to credits and refunds of certain employment_taxes in particular code sec_6413 provides in relevant part that if an employee receives wages from more than one employer during a calendar_year and the wages received by that employee during the year exceed the contribution_and_benefit_base as determined under section of the social_security act the employee shall be entitled to a credit or refund of any amount of tax with respect to such wages imposed by sec_3101 which exceeds the amount of tax attributable to wages equal to the contribution_and_benefit_base code sec_3101 imposes fica_taxes on an employee however code sec_3111 imposes fica_taxes on an employer thus code sec_6413 does not provide any legal authority for a credit or refund of fica_taxes paid_by an employer pursuant to code sec_3111 if you have any questions with regard to this letter please call -------------------- of my staff -------------------- ----- can be reached at -------------------- sincerely lynne camillo branch chief employment_tax branch tax exempt government entities form rev department of the treasury - internal_revenue_service
